Citation Nr: 1800937	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  12-33 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diverticulitis, to include as being related to exposure to contaminated water at Camp LeJeune, North Carolina.


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel









INTRODUCTION

The Veteran served on active duty from July 1974 to November 1980, and February 1991 to March 1991.  He had additional service in the United States Marine Corps Reserve from 1971 to 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the Regional Office (RO) in Jackson, Mississippi, which denied entitlement to service connection for hypertension, and an April 2010 rating decision by the RO in Waco, Texas, which denied entitlement to service connection for diverticulitis.  Jurisdiction of the Veteran's claims file is currently at the RO in Louisville, Kentucky.

The Veteran has asserted that his personal documents supporting his claims are unavailable due to loss as a result of Hurricane Katrina which occurred in August 2005.  As a general matter, when service treatment records (STRs) are lost or missing, the VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  However, here there is neither an indication that any of the Veteran's official service records are missing nor has the Veteran made this contention.  Therefore, unless otherwise indicated, the Board assumes that the entirety of the Veteran's STRs have been obtained and have been associated with the claims file.

The issues of entitlement to service connection for hypertension and diverticulitis, to include as being related to exposure to contaminated water at Camp LeJeune, North Carolina, were remanded to the RO for additional development in June 2015,

The case has returned to the Board for further appellate action.





FINDINGS OF FACT

1.  Hypertension was not manifest during active service and is not attributable to service.  Hypertension was not manifest within one year of separation from active service.

2.  The Veteran does not have diverticulitis.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service and hypertension may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2014);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  Diverticulitis was not incurred or aggravated by service.  38 U.S.C. §§  1110, 1131 (2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Remand Considerations

As noted in the Introduction, the case was remanded to the RO in June 2015 for additional development.  The Board is satisfied that there has been substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-67 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).




II.  Duties to Notify and Assist

The requirements of 38 U.S.C. §§ 5103 and 5103A (2014) have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

VA has a duty to notify and to assist the Veteran in the development of his claims.  The RO satisfied its duty to notify by way of a letter dated in September 2009.  The RO notified the Veteran prior to the rating decisions on appeal of the information and evidence needed to substantiate and complete the claims decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, how to substantiate a claim for service connection, and how disability ratings and effective dates are determined.
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist, the Veteran's lay evidence as well as medical records, to include STRs, VA and private treatment records, have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period, the reports and opinions of which adequately address the issues decided here.
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board thus finds that further action is unnecessary under 38 U.S.C.§ 5103A (2014) and 38 C.F.R. § 3.159 (2017).  The Veteran will not be prejudiced as a result of the Board's adjudication of the issues below.


Service Connection

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2014).  Service connection basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2017).
Active military service includes active duty, any period of active duty for training (ACDUTRA, the performance of full-time reserve component duties) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDTRA, weekend training) which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106 (2014);  38 C.F.R. § 3.6(a) (2017).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of an in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, there is a presumption of service connection for certain chronic diseases, such as hypertension, incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2014);  38 C.F.R. §§ 3.307 (a), 3.309(a) (2017).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2017);  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997);  Layno v. Brown, 6 Vet. App. 465, 469 (1994);  see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. at 498.

A.  Hypertension

The Veteran contends that he developed hypertension during active service.

The Veteran's STRs indicate that his blood pressure was 120/74 in 1971;122/88 in June 1973; 114/73 in Decmber 1973; 122/90 in October 1975; 112/98 in October 1977; 116/78 in March 1978; 120/100 in June 1978; 118/76 in May 1979; and 110/64 in December 1979.  The Veteran also self-reported that his vascular system was normal in Reports of Medical Examination in October 1974, June 1975, and March 1978.

Furthermore, a review of the Veteran's service dental reveals that the Veteran reported that he neither had hypertension in the past nor in March 1991, August 1992, May 1993, and June 1993.

In a July 1999 provider note, a physician at O. Clinic, a private medical treatment facility, noted that the Veteran's blood pressure appeared to be elevated.  The examiner opined that his blood pressure "usually runs 188/82, which is good."  However, according to the physician, the Veteran had been under some stress at work and he has "slacked off" his exercise regimen.  The physician also noted that the Veteran stated that he felt that he was not in a situation of chronic high blood pressure but rather experiencing  a temporary phenomenon.  The physician did not provide a diagnostic impression of hypertension.
In February 2002, a sheet from a prescription pad was submitted from O. Clinic.  In lieu of a prescription order the sheet reports that the Veteran "had been seen with hypertension at the Clinic since January 1995."  The sheet is signed by Dr. Br., one of the physicians listed on the printed prescription pad.  Progress notes from the same facility from February 2002 to July 2002 include impressions of moderate essential hypertension.  The Veteran reported the onset of symptoms occurred 25 years earlier.  A physician noted that the Veteran characterized these systems as cramp in the left forearm and headache.  In the progress note of July 2002, a treating physician opined that the Veteran's hypertension "began several years earlier."

In January 2003, the Veteran submitted a notice of disagreement (NOD).  In pertinent part, he wrote that the RO failed to obtain his periods of active duty while he served in the U.S. Marine Corps Reserves.  The Veteran contended that he went to sickbay during active duty training and "was told that [he] had high blood pressure."  He also wrote that he sought treatment at O. Clinic after this sickbay incident.

O. Clinic provider notes and testing results show that the Veteran sought treatment and consultation intermittently from August 2004 to August 2010.  Examiners opined that he had a history of hypertension.  His blood pressure was monitored throughout this period of treatment as were his pharmaceutical protocols.

A review of treatment records and diagnostic test reports from Dr. A., a private physician, reveals that the Veteran sought healthcare services from May 2008 to June 2017.  Dr. A.'s encounter records provide frequent diagnoses of benign essential hypertension.

In May 2010, the Veteran submitted a NOD, via VA FORM 21-4138.  As to hypertension, the Veteran stated the RO's rating decision was incorrect in stating that the Veteran's STRs from 1974 and 1995 did not show that he received treatment for hypertension.

In January 2014, the Veteran submitted a letter responsive to a request from the RO.  He provided a bullet point list of disabilities, including hypertension.  The Veteran wrote that he no longer possessed supporting documentation because it was lost during Hurricane Katrina in August 2005.

A May 2017 information report based upon the Veteran's service personnel records shows that the Veteran did not have active duty status in January 1995,  Moreover, the information provided showed that the Veteran's active duty credits for the period from October 28, 1994 through October 27, 1995 equaled 82.

Also in May 2017, the Veteran submitted a document in response to a VA request,  This document included a photograph of Amlodipine Besylate, which the Veteran indicated that he took to control his high blood pressure.

Having reviewed the evidence of record, the Board finds that service connection for hypertension is not warranted.  The most persuasive evidence of record shows that hypertension was first noted in January 1995 (in Dr. Br.'s prescription pad notation), when the Veteran was not on active duty.  As noted above, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins, supra.

In reaching this conclusion, the Board has carefully considered the Veteran's lay assertions.  In this regard, the Board acknowledges that, as a lay witness, the Veteran is competent to report his medical history and observable symptomatology.  See, e.g., Layno, 6 Vet. App. at 469-470.  Although the Veteran has maintained that he was diagnosed with hypertension during active service, this assertion is inconsistent with other more probative evidence of record.  See Caluza, supra.  In this regard the Board finds that Dr. Br.'s February 2002 notation in which he reported that the Veteran has been treated since January 1995 offers the strongest and most persuasive evidence regarding the Veteran's onset of hypertension.  As noted above, the evidence of record shows that the Veteran did not have active duty status in January 1995.  As such, hypertension can neither be presumed to have been incurred in active service nor incurred in service.  Without a presumed in-service incurrence or an in-service incurrence, there cannot be service connection.  See Shedden, supra.
The record does establish that elevated blood pressure readings were recorded during service.  However, hypertension was never noted during service or within one year of separation.  In fact, when a general medical examination was conducted for augmentation purposes, the vascular system was normal and blood pressure was 110/74.  Clearly, the 1978 examination established that the presence of hypertension may be legitimately questioned.  Here, hypertension was not noted during service and he did not have characteristic manifestations sufficient to identify the disease process of hypertension.  In fact, the Veteran's reports in 1991, 1992 and 1993 establish that he denied a history of hypertension at such times.  In sum, the record establishes that he did not have hypertension during service or within one year of separation from active duty.  Here, the record is inconsistent with a chronic disease process during service and the record establishes that he did not have continuity of symptomatology.  38 C.F.R. § 3.303.  Lastly, hypertension is not a designated Camp Lejeune illness.

B.  Diverticulitis, to include as being related to exposure to contaminated water at Camp LeJeune, North Carolina

The Veteran contends that he suffered from diverticulitis while on active duty service; he also contends that he is receiving present treatment for the disease.  Alternatively, he contends that diverticulitis resulted from his exposure to contaminated water at Camp LeJeune, North Carolina.

Inasmuch as the evidence noted above pertains to the Veteran's contention of diverticulitis, to include as being related to exposure to contaminated water at Camp LeJeune, North Carolina, the Board incorporates it with added commentary here.

The Veteran's STRs are silent as to diagnostic impressions of diverticulitis or complaints indicative of symptoms of diverticulitis.

Review of O. Clinic encounter notes and treatment records shows that the Veteran did not receive treatment for diverticulitis during his course of treatment, as noted above.  Moreover in July 2002, an examiner noted that the Veteran denied diarrhea, abdominal pain, or blood in his stool.  And, in August 2004, a physician opined that the Veteran's bowel sounds were positive and there were no signs of bowel tenderness or distention.

In July 2009, the Veteran sought treatment from records Dr. O.A., a private gastroenterologist.  Review of treatment records reveals that Dr. O.A. provided an outpatient gastroenterology examination and a diagnostic colonoscopy.   The Veteran's abdomen, according to Dr. O.A., was soft, non-tender, and non-distended.  There was no evidence of: guarding; rebound; palpable hepatomegaly; splenomegaly; mass; or ascites.  Furthermore, bowel sounds were normal and vascular bruits were not present.  As an examination assessment, epigastric abdominal pain, constipation, and blood in stool were assigned.  Dr. O.A.'s findings from the diagnostic colonoscopy included blood in stool, most likely from hemorrhoids; a single diverticulosis [diverticulum] involving hepatic flexure; and an otherwise normal colon.

In March 2010, the Veteran was afforded a VA intestinal examination.  The examiner reviewed the claims file, considered the Veteran's lay accounts of his medical history and symptoms, and conducted a physical examination (hereinafter "protocols").  The examiner noted that the Veteran reported a long history of abdominal pain and occasional constipation, complaining that he sometimes missed work because of this pain.  The examiner further noted that there was no history of trauma, fistula, hospitalizations, or neoplasms.

Upon physical examination, the examiner provided a diagnostic impression of gastritis.  As to diverticulitis, the examination noted that he found no evidence in STRs and, furthermore, a private colonoscopy report, as noted above, noted a single diverticulum of the hepatic flexure, otherwise negative.

In his January 2014 letter, noted above, the Veteran provided a bullet point concerning "diverticulosis."  The Veteran wrote that he went to sick bay many times during active service complaining about stomach problems.  He also stated that evidence in his medical records show that he is currently being treated for diverticulosis.

A review of Dr. A.'s encounter records reveals intermittent gastrointestinal notations about the Veteran's changes in bowel habits and notations about periodic dietary counseling.  These encounter records are silent as to diagnostic impressions of diverticulitis.

In July 2017, the Veteran was afforded a VA intestinal conditions examination.  The examiner followed the examination protocols.  The examiner reported that the Veteran had received a past impression of diverticulosis, stipulating that one diverticular pocket at the hepatic flexure was found during a civilian colonoscopy in 2009.  The Veteran, according to the examiner, avoided certain foods but was not taking medication.  As to symptoms, the Veteran reported intermittent abdominal pain and occasional bowel disturbances.

Opining as to whether diverticulosis is related to active military service or to exposure to the contaminated water at Camp LeJeune, North Carolina, the examiner offered a finding with a rationale.  First noting that the Veteran's STRs are silent as to any lower abdominal or rectal bleeding complaints, the examiner opined that the Camp LeJeune "presumptive/treatable conditions" include only liver cancer and hepatic steatosis and not lower gastrointestinal tract disorders.  The examiner further noted that contamination with halogenated hydrocarbons occurred from 1953 to 1987; and animal studies revealed only liver cancers.   Moreover, concerning the Veteran, medical findings only showed the presence of one hepatic diverticulum and mild internal hemorrhoids.  In short, there were simply no impressions of symptomatic diverticulitis.

In light of these considerations, namely that the Veteran had a documented diverticulum and no evidence of diverticulitis at all, the examiner opined that the condition is less likely as not related to military service or the contaminated water at Camp LeJeune.

In September 2017, a supplemental opinion was obtained regarding the Camp LeJeune contaminated water (CLCW).  A VA clinician and epidemiologist reviewed the Veteran's claims file and provided an opinion as to whether the Veteran's contended diverticulitis is secondary to exposure to CLCW.  Firstly, the clinician reported that a diagnosis of diverticulitis is not documented in the evidence of record.  As to nexus, the clinician opined that the specifics of the Veteran's claim is less likely than not a result of the Veteran's past exposure to CLCW, as it is neither a recognized presumptive condition, nor is there evidence that the contaminant exposures at Camp LeJeune are associated with the outcome of diverticulitis.

As to rationale, the clinician reported that VA undertook a "deliberative scientific process" in 2016 to determine whether there was sufficient available scientific evidence to support a presumption of service connection for "any" health condition resultant of exposure to the chemicals found in CLCW.  The clinician provided an extensive review of findings from the Environmental Protection Agency's Integrated Risk Information System (EPA/IRIS); the National Institute of Health's Toxicology Program (NIH/NTP); the World Health Organization's International Agency for Research on Cancer (WHO/IARC); and the National Sciences' National Research Council and Institute of Medicine (NAS/NRC/IOM), none of which include findings as to a presumption for diverticulitis.

As to diverticulitis, of which the Veteran had not been diagnosed, the clinician noted that it arises on the background of diverticulosis, the presence of multiple diverticula throughout the colon.  Risk factors include decreased dietary fiber, increased consumption of fat and red meat, lack of physical exercise, obesity, and smoking.  The clinician opined that the Veteran's medical record do not document the presence of symptoms suggestive of recurrent acute diverticulitis even though one non-sympomatic diverticulum was documented 8 years earlier.  As a consequence, it is unlikely that the Veteran currently suffers from acute diverticulitis, and, moreover, the record does not suggest that he ever suffered from acute diverticulitis in the past.  Therefore, as stated above, it is less likely as not that the Veteran's "health complaints" are the result of or contributed to by exposure to CLCW.

Having reviewed the evidence of record, the Board finds that service connection for diverticulitis, to include as being related to exposure to contaminated water at Camp LeJeune, North Carolina, is not warranted.

In the absence of a disability, compensation may not be awarded.  In the absence of evidence of diverticulitis, there can be no grant of service connection under the law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As discussed above, the medical evidence of record is wholly silent as to a present diagnostic impression of diverticulitis.

In assessing this claim, the Board has considered the Veteran's lay assertions.  He is clearly competent to report symptoms such as constipation and bowel discomfort.  See Jandreau, supra.  However, his contention of diverticulitis is not credible.  Diagnosis of such a disease would necessitate professional gastrointestinal evaluation and testing.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  To be clear, the Veteran does not have current diverticulitis and any assertion to the contrary is not credible.

To the extent that he has a history of diverticulosis, such was discovered in 2009.  There is no proof that he had diverticulosis during service, there is no proof relating the diverticulosis to service and there is no proof linking this remote finding to Camp Lejeune.  The record does establish that service conection has been granted for gastritis.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of evidence is against the Veteran's claims, the doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014);  38 C.F.R. § 3.102 (2017).



ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diverticulitis, to include as being related to exposure to contaminated water at Camp LeJeune, North Carolina, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


